Citation Nr: 0928560	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  95-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of food 
poisoning.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in July 2000, April 2004, and 
December 2005.  This matter was originally on appeal from a 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  During the 
course of this appeal, the Veteran became a resident of 
Mississippi and his case was transferred to the Jackson, RO.    

The record reflects that the Veteran testified at a January 
1996 Travel Board hearing before the undersigned Veterans Law 
Judge regarding the issues on appeal.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
previously remanded for additional development in December 
2005.  However, the record reflects that service connection 
for PTSD was established in a May 2009 rating decision.  
Thus, as the benefits sought on appeal have been granted in 
full, that issue is no longer before the Board.   

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

As previously discussed in prior Board remands and as 
evidenced in the record, the Veteran's original claims folder 
was lost and his claims folder was rebuilt in September 1998 
and, again, in May 1999.  

In July 2000, the Board remanded this case, in pertinent 
part, to obtain outstanding records pertaining to the 
Veteran's treatment for his claimed disabilities from the VA 
Medical Center in Los Angeles, California, the VA West Side 
Medical Center and the Lakeside VA Medical Center in Chicago, 
Illinois, and from the VA Medical Center in the Canton, 
Mississippi area.  (It appears from the record that it is the 
VA Medical Center in Jackson, Mississippi).  The Board also 
directed that copies of the VA examination reports dated in 
April 1993 for the Veteran's claimed left knee disability and 
claimed gastrointestinal disability be obtained and 
associated with the claims folder.  The Board further 
instructed that, if any requested records were unavailable or 
the search for any such records otherwise yielded negative 
results, that fact should be clearly documented in the claims 
file. 

Nonetheless, and despite subsequent Board remands in April 
2004 and December 2005, it does not appear that pertinent 
treatment records from the above-referenced VA medical 
facilities were requested for the period from 1969 to 1993.  
Additionally, the April 1993 VA examination reports have not 
been associated with the claims folder.  Moreover, there is 
no clear documentation included in the claims folder that 
notes that the requested records are unavailable or that the 
search for such records yielded negative results.  

In this regard, the Board observes that the RO requested 
treatment records for the period from "11/5/93 to 06/18/89" 
and copies of the Veteran's VA examinations dated April 1993 
in January 2003, noting that the requested records were not 
in the claims folder and not available in CAPRI (i.e., the 
Compensation and Pension Record Interchange).  Only treatment 
records from the Jackson VA Medical Center dated from June 
1998 to September 2002 were obtained pursuant to the request.  
The April 1993 examination reports were not obtained.  
However, the record indicates that the Veteran's April 1993 
examinations took place at a VA Medical Center in Chicago, 
Illinois and not at the Jackson, Mississippi facility.  Thus, 
it does not appear that the request for the VA examination 
reports was directed to the appropriate VA medical facility.  
The Board also observes that the summary of the April 1993 VA 
examination reports included in the September 1993 statement 
of the case (SOC) suggests that the examination reports may 
contain pertinent information necessary for a fair 
adjudication of the Veteran's claims, particularly as the 
record indicates that the Veteran's original claims folder 
was lost after these examinations took place.     

Furthermore, the Board notes that the RO advised the Veteran 
in January 2003 correspondence that it had received responses 
from the VA Medical Centers in Los Angeles and Chicago 
indicating that they do not have any record of his having 
received treatment at those facilities.  While the Board 
observes that August 2000 responses from these facilities 
indeed relate that they do not have any records for the 
Veteran, the requests to those facilities were specifically 
for treatment records for the period from 1968 to 1969.  
There is no indication that either of the facilities searched 
for treatment records beyond these dates and, in fact, there 
are VA treatment records for the Veteran dated in 1993 from 
the West Side VA Medical Center in Chicago, Illinois already 
included in the record.                    

In a claim for disability compensation, VA will make efforts 
to obtain VA medical records or records of examination.  
38 C.F.R. § 3.159(c)(3) (2008).  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include medical 
and other records from VA medical facilities.  VA will end 
its efforts to obtain records from a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  38 C.F.R. § 3.159(c)(2) (2008).  Moreover, where 
the Veteran's service treatment records are unavailable 
through no fault of the claimant, such as in this case, the 
Board recognizes that it has a heightened duty to assist.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Thus, for the reasons explained above, the Board finds that 
another remand is necessary in order to obtain outstanding VA 
treatment records from January 1969 to November 1993 and the 
April 1993 VA examination reports pertaining to the Veteran's 
claimed disabilities.  

Additionally, the Board notes that the rating decision on 
appeal is not included in the claims folder.  As this case is 
being remanded for the records discussed above, the Board 
requests that the 1993 rating decision that denied the 
benefits sought on appeal be obtained and associated with the 
claims folder, if available.  

Moreover, if any of the records above are able to be obtained 
and associated with the claims folder, supplemental medical 
opinions should be obtained from the October 2008 VA joints 
examiner and the April 2009 VA digestive examiner that 
includes review of the additional records.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's April 
1993 VA examination reports and associate 
them with the claims folder.  (According 
to the SOC, the Veteran had his 
compensation and pension examinations on 
April 6, 1993 and April 10, 1993.  It 
appears that they took place at a VA 
Medical Center in Chicago, Illinois.).  

If the requested records are unavailable 
or the search for the records otherwise 
yields negative results, that fact should 
clearly be documented in the claims folder 
and appropriate notice should be given to 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).  

2.  Obtain any outstanding treatment 
records for the Veteran from the (1) VA 
Medical Facility in Los Angeles, 
California, (2) the VA West Side medical 
Center and the Lakeside VA Medical Center 
in Chicago, Illinois, and (3) the VA 
Medical Center in Jackson, Mississippi for 
the period from January 1969 to November 
1993 and associate them with the claims 
folder.

If the requested records are unavailable 
or the search for the records otherwise 
yields negative results, that fact should 
clearly be documented in the claims folder 
and appropriate notice should be given to 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).  

3.  Obtain the 1993 rating decision that 
denied service connection for residuals of 
food poisoning and a left knee disability 
and associate it with the claims folder.  
If the rating decision is not available, 
that fact should be stated for the record.

4.  After 1 through 3 have been 
accomplished and, if additional records 
have been obtained, supplemental medical 
opinions should be obtained from the 
Veteran's October 2008 joints examiner and 
the April 2009 digestive examiner based on 
review of the additional records.  (If 
either examiner is unavailable, a medical 
opinion should be obtained from another 
appropriate examiner.)  

Based on review of the records, the joints 
examiner should provide an opinion on 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's current left knee disability is 
related to his period of active service.  
The examiner should provide a thorough 
rationale in support of his or her 
conclusion.    

Based on review of the records, the 
digestive examiner should provide an 
opinion on whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's current 
gastrointestinal disability is related to 
his period of active service.  The 
examiner should provide a thorough 
rationale in support of his or her 
conclusion.  

Please send the claims folder to the 
examiners for review.   

5.  Thereafter, the Veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




